Citation Nr: 0840888	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbar spine with chronic low back pain.

2.  Entitlement to service connection for sciatic neuropathy 
of the right lower extremity secondary to osteoarthritis of 
the lumbar spine with chronic low back pain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hyperhidrosis.

6.  Entitlement to service connection for residuals of cold 
injuries to both lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1965 to 
May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant appeared before the undersigned Board member 
for a hearing at the local RO in December 2007.  The 
transcript has been associated with the claims file.

The Board notes that the appellant withdrew his claim for 
service connection for Raynaud's disease at the December 2007 
hearing.  Therefore, the disability will not be further 
discussed herein.




FINDINGS OF FACT

1.  The appellant suffered low back pain in service that 
resolved prior to separation from active service.

2.  The appellant was not treated for a low back disability 
subsequent to service until 2003 when he suffered low back 
trauma while performing his employment duties.

3.  The appellant's current low back disability, 
osteoarthritis of the lumbar spine with chronic low back 
pain, did not have its onset until many years after 
separation from active service and is not etiologically 
related to his active service.

4.  Sciatic neuropathy of the right lower extremity did not 
have its onset until many years after separation from active 
service, is not etiologically related to the appellant's 
active service, and is not entitled to service connection 
secondary to the low back disability as service connection 
for the low back disability has not been established.

5.  There is no competent evidence of a current findings or 
diagnosis of bilateral hearing loss, tinnitus, hyperhidrosis, 
or residuals of cold injuries to either lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of 
the lumbar spine with chronic low back pain have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).

2.  The criteria for service connection for sciatic 
neuropathy of the right lower extremity, including as 
secondary to osteoarthritis of the lumbar spine with chronic 
low back pain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).

3.  Bilateral hearing loss, tinnitus, hyperhidrosis, and 
residuals of cold injuries to the lower extremities were not 
incurred in or aggravated by the appellant's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disabilities resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Service connection is also warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the nonservice 
connected disease, will be service-connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the latter instance, the 
nonservice-connected disease or injury is said to have been 
aggravated by the service- connected disease or injury.  38 
C.F.R. § 3.310.  In cases of aggravation of a veteran's 
nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322 (2008).  
Additionally, the Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises or statements contained in authoritative 
writings, such as medical and scientific articles and 
research reports or analyses.  38 C.F.R. § 3.159(a)(1).  
Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.  Osteoarthritis and Sciatic Neuropathy

The appellant seeks service connection for his osteoarthritis 
of the lumbar spine with chronic low back pain (low back 
disability) and for sciatic neuropathy of the right lower 
extremity as secondary to the low back disability.

The service treatment records (STRs) show that the appellant 
was treated in service for low back pain.  Records dated 
August 1965 show that the appellant first injured his back 
during a judo class.  Another record dated September 1965 
appears to indicate that the appellant had recurring low back 
pain and an injury related to a tank.  He was provided with a 
back brace and records show that he had back pain through 
October 1965.  X-ray in September 1965 showed no lumbosacral 
abnormality.  The appellant's separation exam, dated April 
1967, does not indicate that the appellant had any problems 
with his spine.  He denied having or having had recurrent 
back pain.

Private medical records from H.L.C., Jr, M.D. (Dr. H.C.), 
show that the appellant injured himself while performing his 
employment duties in May 2003.  The appellant was moving some 
boxes and injured his spine.  The assessment was sciatica and 
degenerative disc disease.  Subsequent private medical 
records to October 2003 fail to attribute the appellant's 
back pain to anything other than his work-related injury, and 
show that at no time did the appellant mention his service 
related injury.

The appellant had an independent medical evaluation completed 
by Carolina Orthopaedic Surgery Associates, P.A., in November 
2004, during which the appellant reported his work-related 
injury as the cause of his back pain.  He reported he was 
entirely well until his May 2003 injury.  The appellant did 
not report his back injuries from service as causing or 
contributing to the pain.  The assessment stated that the 
appellant sustained a work-related injury in May 2003 which 
related to his back and right leg and that the mechanism of 
injury was consistent with the subsequent complaints and 
diagnoses.  The examiner further stated that the diagnosis 
would be best described as facet syndrome of the lumbar spine 
and that although radicular symptoms were present, the 
appellant had no neurologic deficit or nerve root 
compression.

A VA examination was conducted in July 2006.  The VA examiner 
reviewed the claims file and noted that the appellant was 
injured in 1965 while in judo and that his back pain was 
treated for several months before resolving.  The appellant 
reported falling from a tank and his judo accident.  When 
asked about suffering any on-the-job injuries, the appellant 
initially denied it.  However, when confronted with the 
treatment records from his May 2003 injury, the appellant 
admitted to the work-related accident.

On examination, x-ray studies showed multi-level 
osteoarthritis with anterior osteophytes and degenerative 
disc disease.  The diagnosis was right sacroiliitis and 
osteoarthritis of the lumbar spine with low back pain.

After fully examining the appellant, the examiner stated that 
the right sacroiliitis and osteoarthritis of the lumbar spine 
with low back pain were less likely as not caused by the 
appellant's service.  The examiner reasoned that the veteran 
did not seek medical treatment for the conditions until 35 
years after service and then only sought treatment after a 
well documented employment injury.  He further indicated that 
the appellant's credibility was compromised when he denied 
any workplace injuries and only admitted to the injury when 
confronted with evidence.  In addition, the examiner stated 
that the appellant was able to work as a truck driver for 
over 35 years and had not missed any work in the prior year.  
Based on the totality of the evidence, the examiner concluded 
that the appellant's current complaints were most likely 
related to the on-the-job work injury as his in-service back 
injury resolved prior to military discharge.

In December 2007, the appellant testified before the 
undersigned.  He stated that while in service he was injured 
in judo class and again when he was knocked off a tanker.  He 
stated that he was not hospitalized for these incidents.  The 
appellant further testified that he was wearing a back brace 
at the time of discharge and that after discharge, he sought 
treatment on and off for 25 years for back pain.  He 
indicated that it was about 6 or 8 years after service before 
he sought treatment for the disability.  The appellant 
mentioned treatment by VA and private practitioners.  At the 
end of the testimony, the Board allowed the appellant 60 days 
to submit additional evidence to support his claim.  No 
additional evidence was provided.

Based upon the evidence, the Board finds that the weight of 
the evidence is against the finding of service connection for 
the appellant's low back disability.  The medical records 
show that the appellant did not seek treatment for the 
disability until 2003 and only then after sustaining an on-
the-job work injury.  At the time of the injury, the 
appellant did not mention his injuries from 1965.  In 
addition, despite the appellant's testimony that he was first 
treated 6 or 8 years after service and intermittently 
thereafter, the appellant failed to provide medical evidence 
to support his claims of treatment.

Furthermore, the VA examiner opined that the low back 
disability was less likely as not caused by the appellant's 
service due to the facts presented, such as the length of 
time between separation from service and treatment, the on-
the-job injury, and the appellant's ability to work as a 
truck driver for over 35 years without missing any work in 
the prior year.

There is no competent evidence of a link between the 
veteran's service or his low back disability.  Although the 
appellant has stated his belief that his current low back 
disability is the result of his service, the Board finds that 
an opinion as to the etiology of his current injury is beyond 
the competency of a layperson.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)) 
(stating that the competency of lay evidence regarding 
medical etiology is a fact determination to be made by the 
Board).  The claim must be denied.

Briefly, the appellant seeks service connection for sciatic 
neuropathy of the right lower extremity as secondary to the 
low back disability.  The Board notes that the STRs fail to 
note any symptoms, treatment, or diagnosis of sciatic 
neuropathy during service.  Sciatic neuropathy was not 
diagnosed until immediately after the appellant's on-the-job 
work injury in May 2003.  There is no evidence linking the 
sciatic neuropathy directly to service.  In addition, since 
the appellant is not service connected for the low back 
disability, the Board cannot grant the service connection 
claim on a secondary basis.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for osteoarthritis 
of the lumbar spine with chronic low back pain and against 
the claim for sciatic neuropathy of the right lower extremity 
as secondary to the low back disability.  In denying his 
claims, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Hearing Loss and Tinnitus

As noted above, for service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

With certain enumerated disorders such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (HZ) is 40 
decibels or greater; when the auditory thresholds for at 
least three of the above frequencies are 25 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see 
also Hensley v. Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R.  § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The appellant contends that he sustained hearing loss as a 
result of exposure to tank fire and noise from exhaust pipes 
while driving trucks in service.  While the appellant may 
have been exposed to noise during his period of duty service, 
the level of hearing impairment required for "hearing loss" 
within the meaning of VA regulations is not shown in the 
medical evidence of record.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The appellant's STRs show that the appellant's hearing at 
separation was 5 decibels in each of the frequencies 500, 
1000, 2000, and 4000 HZ.

There are no post service medical records showing that the 
appellant has complained of or has been treated for hearing 
loss or tinnitus since his separation from active duty 
service in May 1967, approximately forty-one years ago.  In 
fact, a VA outpatient treatment record dated January 2006 
shows that the appellant specifically denied ringing of the 
ears, or tinnitus.  In this regard, the United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  Such a lapse 
of time weighs heavily against the appellant's claim.

At a December 2007 hearing before the undersigned, the 
appellant testified regarding an two appointments with 
audiologists; however, he failed to provide those records and 
failed to provide enough information so that VA could request 
them.  He also stated his belief that his hearing loss is a 
result of service.  Unfortunately, lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 494. 

It is important for the appellant to understand that he has 
given VA absolutely no medical evidence to support his claim 
that he currently has hearing loss or tinnitus, let alone 
that the conditions are related to service and exposure to 
noise more than 40 years ago, providing highly probative 
evidence against this claim.  At the hearing, the appellant 
provided the undersigned with no clear information that would 
provide a basis to obtain the private treatment records or 
otherwise provide a basis to grant his claim at this time.  

While the appellant's testimony provides some evidence that 
he was exposed to loud noise during service in the 1960's, he 
provided highly minimal information regarding a current 
problem or that this problem was related to service.  

Accordingly, absent evidence of a hearing loss or tinnitus 
disability in service or after service, under the clear 
requirement of 38 C.F.R. § 3.385, service connection for 
hearing loss and tinnitus cannot be granted.  Because the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b).  

C.  Hyperhidrosis and residuals of cold injuries to the lower 
extremities

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board has reviewed the STRs and post service medical 
records.  None of the records show that the appellant has 
ever complained of, been treated for, or been diagnosed with 
hyperhidrosis or residuals of cold injuries to the lower 
extremities.  

The only evidence pertaining to these disabilities is the 
appellant's testimony provided in December 2007 before the 
undersigned.  At this hearing, the appellant stated that he 
had received treatment from other providers for these 
disabilities; however, despite allowing the appellant two 
months to provide additional records, he failed to do so and 
failed to provide the Board any basis to find these records.  
Thus, the post-service medical records provide highly 
probative evidence against the appellant's claim.

The Board has considered the appellant's own lay statements 
in support of his claim.  However, as a layperson, without 
the appropriate medical training and expertise, the appellant 
is not competent to provide a probative (persuasive) opinion 
on a medical matter, such as the etiology of his 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Thus, the appellant's personal opinion that his undiagnosed 
disabilities are related to service many years ago is not a 
sufficient basis for awarding service connection.  The Board 
finds that the service and post-service treatment (or lack of 
treatment) outweighs his statements at this time.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for hyperhidrosis and residuals of cold 
injuries.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  The claims are denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April and August 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a appellant's claims for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant was afforded a VA examination 
with respect to his osteoarthritis of the lumbar spine and 
chronic pain as his STRs showed treatment for a low back 
disability in service.  A separate VA exam was not performed 
for the claim of sciatic neuropathy of the right lower 
extremity as the VA examiner found that the current low back 
disability was not incurred in or aggravated by active 
service and STRs did not indicate treatment or diagnosis of 
sciatic neuropathy.  In essence, there was no indication that 
the sciatic disability or symptoms were associated with the 
appellant's service.

A VA examination was not conducted for the other claims as 
the STRs and post-service medical records failed to show 
treatment or diagnosis for any of the claimed disabilities.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The 
appellant submitted private treatment records and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).






ORDER

Service connection for osteoarthritis of the lumbar spine 
with chronic low back pain is denied.

Service connection for sciatic neuropathy of the right lower 
extremity secondary to osteoarthritis of the lumbar spine 
with chronic low back pain is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hyperhidrosis is denied.

Service connection for residuals of cold injuries to both 
lower extremities is denied.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


